Memorandum by the Court. Appeal by the individual employers an-d their insurance carrier from a decision -of the Workmen’s Compensation Board filed April 17, 1968. The appellants -contend that the claimant was not their employee at the time -of the accident. Upon the present record the testimony of the claimant constituted substantial evidence to support the finding of the board as to the identity -of the employer. Credibility is a factual issue solely within the province of the board. Decision affirmed, with costs to respondents filing briefs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Cooke, JJ., concur in memorandum by the court.